DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 65 and 67-91 are pending in the application.  Claims 1-64 and 66 have been canceled.  Claims 88-91 are new.  Claims 65, 67-75, 78, 80, and 82 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65, 75, 88, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2016/0249932 A1) (“Rogers”) in view of Ishikawa (US 2017/0239442 A1).
Regarding claims 65, 88, and 89, Rogers discloses (Figures 1-5, 15-21) a method of closing a target tissue comprising: advancing a tissue stabilizing device (20) towards the target tissue (4), wherein the tissue stabilizing device (20) comprises an elongate body comprising a first tubular lumen, a suction tip (22) fluidly coupled to the first lumen; applying vacuum to the target tissue through the first lumen (paragraphs 0062-0064); advancing a closure device (12) along the tissue stabilizing device toward the target tissue; and closing the target tissue with the closure device (paragraph 0059). Rogers discloses introducing contrast material into the pericardium and visualizing the target tissue using the introduced fluid (paragraph 0023). However, Rogers fails to disclose that the tissue stabilizing device comprises a second lumen, the first lumen being concentrically-disposed within the second lumen, wherein an injection tip that comprises radial apertures is fluidly coupled to the second lumen, the radial apertures being circumferentially disposed in a sidewall of the injection tip such that a fluid is injected through the second lumen and around the suction tip via the radial apertures, and wherein the injection tip is fixed relative to the suction tip.  Rogers fails to disclose that the first lumen and the second lumen of the elongate body of the tissue stabilizing device are tubular.  Rogers fails to disclose that the suction tip and the injection tip are integrally formed.
Ishikawa teaches (Figures 1-3) that it was known in the art before the effective filing date of the claimed invention that suction/injection devices (1) can include a first inner lumen (5) and a concentric, second lumen (3; paragraph 0024) disposed around the first lumen.  Ishikawa teaches that an injection tip (Figure 2) of the device comprises radial apertures (15) that are fluidly coupled to the second lumen (3), the radial apertures (15) circumferentially disposed in a sidewall of the injection tip such that fluid is injected through the second lumen and around the tip (60) via the radial apertures, and wherein the injection tip is fixed relative to the tip (60).  Ishikawa teaches (Figures 1-3) that the first lumen (5) and the second lumen (3) of the elongate body of the tissue stabilizing device are tubular.  Ishikawa teaches (Figure 3) that the tip (60) and the injection tip are integrally formed (via partitions 21a-21f, paragraph 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue stabilizing device taught in the method of Rogers to comprise a second tubular lumen, the first lumen being a tubular lumen concentrically-disposed within the second lumen, wherein an injection tip that comprises radial apertures is fluidly coupled to the second lumen, the radial apertures being circumferentially disposed in a sidewall of the injection tip such that a fluid is injected through the second lumen and around the suction tip via the radial apertures, and wherein the injection tip is fixed relative to the suction tip via an integral connection, as taught by Ishikawa.  This modification would provide a stabilization device that can efficiently inject a contrast medium around the suction tip to the target tissue (Ishikawa, paragraph 0003).  Rogers discloses that contrast material is introduced into the pericardium to visualize the target tissue using the introduced fluid (Rogers, paragraph 0023), but is silent as to how the contrast media is introduced.  This modification would allow the stabilization device to perform this function in the method, along with application of vacuum to the target tissue.  This modification would also eliminate the need for additional tools to perform the procedure, which would save time and reduce complexity of the procedure.
Regarding claim 75, Rogers as modified by Ishikawa teaches that that the target tissue (4) is a left atrial appendage (Rogers, paragraph 0038).

Claims 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2016/0249932 A1) (“Rogers”) in view of Ishikawa (US 2017/0239442 A1) as applied to claim 65 above, and further in view of Fung et al. (US 2011/0087247 A1) (“Fung”).
Regarding claims 67 and 68, Rogers as modified by Ishikawa teaches (Rogers, Figure 1) that the closure device (12) comprises an elongate body comprising a lumen therethrough, a pair of limbs (16) that are pre-formed to assume a shape that folds over and loops around the target tissue (paragraph 0059), and a suture loop (18) releasably coupled to the legs, wherein closing the target tissue comprises advancing the pair of limbs and the suture loop around the target tissue and tightening the suture loop around the target tissue (paragraph 0059). However, Rogers also fails to disclose a snare loop as claimed.
In the same field of endeavor, Fung teaches (Figure 1) a closure device comprising an elongate body (108), a snare loop (102), and a suture loop (104) releasably coupled to the snare loop (paragraph 0041). Similar to the disclosed limbs of Rogers, the snare loop taught by Fung is made of a shape memory material to assume an open configuration such that it places the suture loop around the target tissue (paragraph 0047). Fung teaches advancing the snare loop and the suture loop around the target tissue and tightening the suture loop around the target tissue to close the target tissue (paragraph 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a snare loop, as taught by Fung, for the pair of limbs taught by Rogers in view of Ishikawa. Fung shows that a snare loop is an equivalent structure known in the art to place a suture loop in a configuration to surround a target tissue. Substitution of one known element (snare loop) for another element (pair of legs) providing the same function (assuming an opened configuration to place a releasable suture loop around a target tissue) to yield predictable results (positioning the suture loop around the target tissue) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 69, Rogers as modified by Ishikawa and Fung teaches (Rogers, Figure 1) the tissue stabilizing device (20) is positioned within the lumen of the elongate body of the closure device (12) during advancement of the closure device toward the target tissue.





Claims 70-74 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2016/0249932 A1) (“Rogers”) in view of Ishikawa (US 2017/0239442 A1) as applied to claim 65 above, and further in view of Friedman et al. (US 2011/0112569 A1) (“Friedman”).
Regarding claim 70, Rogers in view of Ishikawa teaches the invention substantially as claimed.  However, the combined teaching fails to explicitly teach that the fluid is injected prior to applying vacuum and the method further comprises identifying the target tissue using the injected fluid prior to applying the vacuum thereto.
Friedman teaches an analogous method that comprises injecting contrast fluid into the pericardial space (Figures 21A and 21B) to identify the location of a device and/or the locations of anatomical structures (e.g., the left atrial appendage) using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. (paragraph 0162). The image enhancement liquid delivered into the pericardial sac fills the voids between the LAA and the epicardial surface of the heart, surrounding the structure to, e.g., outline the LAA under fluoroscopic imaging, etc. The ability to obtain a useful image may, in some embodiments, be directly related to the amount of image enhancement liquid in the imaging field. When used as described herein in connection with the LAA, for example, the image enhancement liquid agent may fill the valleys created at the interface between the left atrial appendage and the surrounding epicardial surface. Such valleys may have more image enhancement liquid "pooled" therein than is found outside of the valleys and, as a result, typically appear darkened, shadowed or be otherwise visible on the image. When the appendage moves through natural motion or is manipulated by an external tool, the "valleys" may shift, which may increase the visibility of the LAA. The image enhancement liquid may be described as outlining the anatomical feature (paragraph 0165). In paragraph 0166, Friedman teaches that injecting image enhancement liquid into the pericardial space may allow visualization of the pericardial space longer than, e.g., standard liquid contrast agent injections into the intravascular system (e.g., five minutes or more). Friedman teaches that the device may include an automatic pump that may inject the contrast fluid. The automatic pump may operable to control the frequency, flow rate, concentration, pressure, etc. Further, a user may adjust any parameter that the automatic pump may control to achieve the desired result from the contrast fluid injection. In at least one embodiment, the automatic pump may deliver contrast fluid for, e.g., 1 second every 2 minutes (paragraph 0174). Friedman teaches that the image enhancement liquid may be aspirated as necessary to maintain a more constant image of the enhanced image of the anatomical structure (paragraph 0169).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Rogers in view of Ishikawa such that the fluid is injected prior to applying vacuum and identifying the target tissue using the injected fluid prior to applying the vacuum thereto.  This modification would fill the voids between the LAA and the epicardial surface of the heart, surrounding the structure to, e.g., outline the LAA under fluoroscopic imaging, etc. (Friedman, paragraph 0165). This modification would allow the operator to properly identify the target LAA tissue and correctly guide the tissue stabilizing device toward the target tissue.
Regarding claim 71, Rogers in view of Ishikawa fails to explicitly teach that the fluid is injected after applying the vacuum and the method further comprises confirming application of the vacuum to the target tissue using the injected fluid.  
Based on the teachings of Friedman above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Rogers in view of Ishikawa such that the fluid is injected after applying the vacuum and confirming application of the vacuum to the target tissue using the injected fluid and any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. (Friedman, paragraph 0162). This modification would ensure proper placement and engagement of the tissue stabilization device with the target LAA tissue before the remainder of the procedure is carried out.
Regarding claims 72 and 73, Rogers in view of Ishikawa fails to explicitly teach that the fluid is injected toward the target tissue prior to applying the vacuum and identifying the target tissue using the injected fluid prior to applying the vacuum thereto.
Based on the teachings of Friedman above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Rogers in view of Ishikawa such that the fluid is injected toward the target tissue prior to applying the vacuum and identifying the target tissue using the injected fluid prior to applying the vacuum thereto.  This modification would fill the voids between the LAA and the epicardial surface of the heart, surrounding the structure to, e.g., outline the LAA under fluoroscopic imaging, etc. (Friedman, paragraph 0165). This modification would allow the operator to properly identify the target tissue and correctly guide the tissue stabilizing device toward the target tissue.
Regarding claim 74, Rogers in view of Ishikawa fails to explicitly teach that the fluid is injected toward the target tissue after advancing the closure device toward the target tissue.
Based on the teachings of Friedman above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Rogers in view of Ishikawa such that the fluid is injected toward the target tissue after advancing the closure device toward the target tissue to identify the location of the closure device using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. (Friedman, paragraph 0162). This modification would ensure proper placement closure device before the remainder of the procedure is carried out.

Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2016/0249932 A1) (“Rogers”) in view of Ishikawa (US 2017/0239442 A1) as applied to claim 75 above, and further in view of Lee et al. (US 2011/0112569 A1) (“Lee”).
Regarding claims 76 and 77, Rogers as modified by Ishikawa teaches that iodinated contrast material is introduced into the pericardium during the procedure (Rogers, paragraph 0023).  However, the combined teaching fails to disclose rinsing a pericardial space with saline and placing a pericardial drain to evacuate the saline in the pericardial space.
Lee teaches (Figures 1-6) a method of accessing the pericardial space. Lee
teaches rinsing the pericardial space with saline and placing a pericardial drain (10), wherein the saline in the pericardial space is evacuated using the pericardial drain. Lee teaches that this removes blood, contrast, saline, air, and/or other materials or fluids, e.g., that have accumulated in the pericardial space (paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Rogers in view of Ishikawa to include rinsing a pericardial space with saline and placing a pericardial drain to evacuate the saline in the pericardial space, as taught by Lee. This modification would facilitate the removal of the contrast fluid that has accumulated in the pericardial space during the procedure (Lee, paragraph 0025).

Claims 78-85 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2016/0249932 A1) (“Rogers”) in view of Ishikawa (US 2017/0239442 A1), Fung et al. (US 2011/0087247 A1) (“Fung”), and Friedman et al. (US 2011/0112569 A1) (“Friedman”).
Regarding claims 78, 90, and 91, Rogers discloses (Figures 1-5 and 15-21) a method of closing a target tissue, comprising: advancing a tissue stabilizing device (20) towards the target tissue (4), wherein the tissue stabilizing device comprises an elongate body comprising a first tubular lumen and a suction tip (22) fluidly coupled to the elongate body; injecting a first injection of contrast fluid toward the target tissue (paragraph 0023); applying vacuum to the target tissue through the suction tip (paragraphs 0062-0064); advancing a closure device (12) along the tissue stabilizing device toward the target tissue, wherein the closure device comprises an elongate body comprising a lumen therethrough, a pair of limbs (16) that are pre-formed to assume a shape that folds over and loops around the target tissue (paragraph 0059), and a suture loop (18) releasably coupled to the legs; advancing the pair of limbs and the suture loop around the target tissue (Figure 1); and tightening the suture loop around the target tissue (paragraph 0059).
However, Rogers fails to disclose that the tissue stabilizing device comprises a second tubular lumen, the first lumen being concentrically-disposed within the second lumen.  Rogers fails to disclose an injection tip comprising radial apertures fluidly coupled to the second tubular lumen, the radial apertures being circumferentially disposed in a sidewall of the second tubular lumen, and wherein the suction tip and the injection tip are integrally formed such that the suction tip is fixed relative to the injection tip. Rogers further fails to disclose injecting a second injection of contrast fluid toward the target tissue through the injection tip.  Rogers also fails to disclose a snare loop as claimed.
Ishikawa teaches (Figures 1-3) that it was known in the art before the effective filing date of the claimed invention that suction/injection devices (1) can include a first inner lumen (5) and a concentric, second lumen (3; paragraph 0024) disposed around the first lumen.  Ishikawa teaches that an injection tip (Figure 2) of the device comprises radial apertures (15) that are fluidly coupled to the second lumen (3), the radial apertures (15) circumferentially disposed in a sidewall of the injection tip such that fluid is injected through the second lumen and around the tip (60) via the radial apertures, and wherein the injection tip is fixed relative to the tip (60).  Ishikawa teaches (Figures 1-3) that the first lumen (5) and the second lumen (3) of the elongate body of the tissue stabilizing device are tubular.  Ishikawa teaches (Figure 3) that the tip (60) and the injection tip are integrally formed (via partitions 21a-21f, paragraph 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue stabilizing device taught in the method of Rogers to comprise a second tubular lumen, the first lumen being a tubular lumen concentrically-disposed within the second lumen, wherein an injection tip that comprises radial apertures is fluidly coupled to the second lumen, the radial apertures being circumferentially disposed in a sidewall of the injection tip such that the first injection of fluid is injected through the second lumen and around the suction tip via the radial apertures, and wherein the injection tip is fixed relative to the suction tip via an integral connection, as taught by Ishikawa.  This modification would provide a stabilization device that can efficiently inject a contrast medium around the suction tip to the target tissue (Ishikawa, paragraph 0003).  Rogers discloses that contrast material is introduced into the pericardium to visualize the target tissue using the introduced fluid (Rogers, paragraph 0023), but is silent as to how the contrast media is introduced.  This modification would allow the stabilization device to perform this function in the method, along with application of vacuum to the target tissue.  This modification would also eliminate the need for additional tools to perform the procedure, which would save time and reduce complexity of the procedure.
In the same field of endeavor, Fung teaches (Figure 1) a closure device comprising an elongate body (108), a snare loop (102), and a suture loop (104) releasably coupled to the snare loop (paragraph 0041). Similar to the disclosed limbs of Rogers, the snare loop taught by Fung is made of a shape memory material to assume an open configuration such that it places the suture loop around the target tissue (paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a snare loop, as taught by Fung, for the pair of limbs taught by Rogers in view of Ishikawa. Fung shows that a snare loop is an equivalent structure known in the art to place a suture loop in a configuration to surround a target tissue. Substitution of one known element (snare loop) for another element (pair of legs) providing the same function (assuming an opened configuration to place a releasable suture loop around a target tissue) to yield predictable results (positioning the suture loop around the target tissue) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Friedman teaches an analogous method that comprises injecting contrast fluid into the pericardial space (Figures 21A and 21B) to identify the location of a device and/or the locations of anatomical structures (e.g., the left atrial appendage) using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. (paragraph 0162). The image enhancement liquid delivered into the pericardial sac fills the voids between the LAA and the epicardial surface of the heart, surrounding the structure to, e.g., outline the LAA under fluoroscopic imaging, etc. The ability to obtain a useful image may, in some embodiments, be directly related to the amount of image enhancement liquid in the imaging field. When used as described herein in connection with the LAA, for example, the image enhancement liquid agent may fill the valleys created at the interface between the left atrial appendage and the surrounding epicardial surface. Such valleys may have more image enhancement liquid "pooled" therein than is found outside of the valleys and, as a result, typically appear darkened, shadowed or be otherwise visible on the image. When the appendage moves through natural motion or is manipulated by an external tool, the "valleys" may shift, which may increase the visibility of the LAA. The image enhancement liquid may be described as outlining the anatomical feature (paragraph 0165). In paragraph 0166, Friedman teaches that injecting image enhancement liquid into the pericardial space may allow visualization of the pericardial space longer than, e.g., standard liquid contrast agent injections into the intravascular system (e.g., five minutes or more). Friedman teaches that the device may include an automatic pump that may inject the contrast fluid. The automatic pump may operable to control the frequency, flow rate, concentration, pressure, etc. Further, a user may adjust any parameter that the automatic pump may control to achieve the desired result from the contrast fluid injection. In at least one embodiment, the automatic pump may deliver contrast fluid for, e.g., 1 second every 2 minutes (paragraph 0174). Friedman teaches that the image enhancement liquid may be aspirated as necessary to maintain a more constant image of the enhanced image of the anatomical structure (paragraph 0169).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Rogers in view of Ishikawa and Fung to further comprise injecting through the second lumen of the elongate body and around the suction tip via the radial apertures, a second injection of contrast fluid toward the tissue through the injection tip. This modification would allow an operator to identify the location of the tissue stabilizing device and/or the location of the left atrial appendage using any appropriate imaging modality, e.g.., fluoroscopic visualization, MRI, CT scanning, etc. during the procedure (Friedman, paragraph 0162). Friedman teaches that repeated injection of a contrast fluid will allow an operator to visualize the target tissue and devices throughout the procedure.
Regarding claim 79, Rogers as modified by Ishikawa, Fung, and Friedman above fails to explicitly teach identifying the target tissue with the contrast fluid from the first injection and confirming application of vacuum to the target tissue with the contrast fluid from the second injection.  
However, as stated above, Friedman teaches injection of contrast fluid allows an operator to identify the location of devices and/or the location of the target tissue using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. during the procedure (paragraph 0162). Friedman also teaches that injection can be repeated throughout the procedure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Rogers in view of Ishikawa, Fung, and Friedman above to include identifying the target tissue with the contrast fluid from the first injection and confirming application of vacuum to the target tissue with the contrast fluid from the second injection. The use of contrast fluid injection repeatedly throughout the procedure will allow an operator to know that the devices of the procedure are properly placed relative to the target tissue (using appropriate imaging) before carrying out the next step(s) of the procedure.
Regarding claims 80-83, Rogers as modified by Ishikawa, Fung, and Friedman above fails to explicitly teach: injecting a third injection of contrast fluid toward the target tissue through the injection tip, wherein the third injection occurs after advancing the snare loop and the suture loop around the target tissue; confirming the snare loop has captured the target tissue with the contrast fluid from the third injection; injecting a fourth injection of contrast fluid toward the target tissue through the injection tip, wherein the fourth injection occurs after tightening the suture loop around the target tissue; and confirming the target tissue is closed with the contrast fluid from the fourth injection.
However, as stated above, Friedman teaches injection of contrast fluid allows an operator to identify the location of devices and/or the location of the target tissue using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. during the procedure (paragraph 0162). Friedman also teaches that injection can be repeated throughout the procedure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Rogers in view of Ishikawa, Fung, and Friedman above to include injecting a third injection of contrast fluid toward the target tissue through the injection tip, wherein the third injection occurs after advancing the snare loop and the suture loop around the target tissue; confirming the snare loop has captured the target tissue with the contrast fluid from the third injection; injecting a fourth injection of contrast fluid toward the target tissue through the injection tip, wherein the fourth injection occurs after tightening the suture loop around the target tissue; and confirming the target tissue is closed with the contrast fluid from the fourth injection.  The use of multiple contrast injections repeatedly throughout the procedure will allow an operator to know that the devices of the procedure are properly placed relative to the target tissue (using appropriate imaging) to ensure that the procedure is performed correctly.
Regarding claim 84, Rogers as modified by Ishikawa, Fung, and Friedman teaches the use of a stabilizing device to provide traction on the target structure to facilitate placement of the loop around the target structure (Rogers, paragraph 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to release the vacuum from the target tissue once placement of the loop around the target tissue is facilitated. Rogers discloses that the tissue stabilizing device provides traction during placement of the loop to manipulate the LAA. One having ordinary skill in the art before the effective filing date of the claimed invention would recognize that once placement of the loop is facilitated, the vacuum can be released.
Regarding claim 85, Rogers as modified by Ishikawa, Fung, and Friedman teaches that the target tissue (4) is a left atrial appendage (Rogers, paragraph 0038).

Claims 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2016/0249932 A1) (“Rogers”) in view of Ishikawa (US 2017/0239442 A1), Fung et al. (US 2011/0087247 A1) (“Fung”), and Friedman et al. (US 2011/0112569 A1) (“Friedman”) as applied to claim 85 above, and further in view of Lee et al. (US 2011/0112569 A1) (“Lee”).
Regarding claims 86 and 87, Rogers as modified by Ishikawa, Fung, and Lee teaches that iodinated contrast material is introduced into the pericardium during the procedure (Rogers, paragraph 0023).  However, the combined teaching fails to disclose rinsing a pericardial space with saline and placing a pericardial drain to evacuate the saline in the pericardial space.
Lee teaches (Figures 1-6) a method of accessing the pericardial space. Lee
teaches rinsing the pericardial space with saline and placing a pericardial drain (10), wherein the saline in the pericardial space is evacuated using the pericardial drain. Lee teaches that this removes blood, contrast, saline, air, and/or other materials or fluids, e.g., that have accumulated in the pericardial space (paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Rogers in view of Ishikawa to include rinsing a pericardial space with saline and placing a pericardial drain to evacuate the saline in the pericardial space, as taught by Lee. This modification would facilitate the removal of the contrast fluid that has accumulated in the pericardial space during the procedure (Lee, paragraph 0025).

Response to Arguments
Applicant’s arguments with respect to claims 65 and 67-87 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771